Citation Nr: 1726510	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  08-37 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of cold injuries to the bilateral lower extremities, for substitution and accrued benefit purpose. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran




ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1953 to November 1954.  He died in December 2010.  The Appellant is the Veteran's surviving spouse and has been substituted as the Appellant for the claim that had been on appeal at the time of his death.  See 38 U.S.C.A. § 5121A (West 2014).

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Appellant testified before undersigned Veterans Law Judge at a travel Board hearing in November 2016. The Veteran also testified at hearing in March 2010.  The hearing transcripts of both hearings are of record.  

The Board previously remanded this claim in June 2010 and September 2015.  Review of the record shows that the RO has complied with the most recent remand directives, and as such, the Board can proceed to adjudicate the merits of the claim. See Stegall v. West, 11 Vet. App. 268(1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

The Veteran had residuals of cold injuries to the bilateral lower extremities that were etiological related to cold exposure in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of cold injuries to the bilateral lower extremities, for substitution and accrued benefit purposes, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Substitution 

The Veteran died in December 2010.  At the time of his death, a claim for entitlement to service connection for residuals of cold injuries to the bilateral lower extremities was pending. 

Effective October 10, 2008, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion." 38 U.S.C.A. § 5121A (West 2014). The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.

In this case, the Appellant sought substitution within one year of the Veteran's death in January 2011.  Subsequently, in June 2015, the RO granted the Appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.  

II. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal. Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2015). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

III. Service Connection 

Before his death, the Veteran sought service connection for residuals of cold injuries to the bilateral lower extremities.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board determines whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

In this case, the record shows that the Veteran had peripheral vascular disease and amputations.  See February 2008 Columbia VA medical center.  The April 2009 VA examination reflects that the Veteran had cold injury.  Thus, the Veteran had a current disability, and, thereby, the first element of a service connection claim is satisfied.

Review of the Veteran's service records shows the Veteran served in Korea.  During the March 2010 hearing, the Veteran testified that he had to sleep on the ground, in a fox hole, in the cold weather during his service in Korea.  See March 2010 hearing transcript at 18.  He further testified that he experienced extreme cold symptoms in service and continued to experience numbness and swelling of his feet thereafter.  The Veteran has reported seeking treatment in service at Korean Hospital.  While the Board did not find documented treatment for cold injuries in the Veteran's service treatment records (STR), parts of the Veteran's STR is intelligible and the Board is unable to confirm the Veteran's lay statements regarding seeking treatment in Korea.  Notwithstanding,  the Board finds that the Veteran is competent to report what happened in service, and his lay statement is credible, as well as probative.  The Board further finds that the Veteran's reports of cold exposure and in-service foot pain are consistent with the circumstances of his service. 38 U.S.C.A. § 1154 (a) (West 2014).  Therefore, the Board finds sufficient evidence to establish the second element of a service connection claim. 

With respect to the nexus element, the Veteran underwent a VA examination in April 2009, where the examiner found that the Veteran had cold injuries to his bilateral lower extremities until his amputations.  In an addendum opinions in July 2010 and August 2010, the examiner opined that the Veteran's complaint of pain, burning sensation, and numbness in the lower extremities were at least as likely than not related to residuals of cold injury in service.  The examiner reached this conclusion on the grounds that the Veteran's symptoms were present for multiple years leading up to the diagnosis of peripheral vascular disease, which caused his amputations.  The Board finds this opinion adequate.  Similarly, a notation in treatment record from Greenville, South Caroline from January 2005 reflects that amputation of the Veteran's right leg may have been a consequence of cold exposure in service.  There is an additional opinion from January 2013, which is negative. 

After this review, the evidence of record includes both positive and negative opinions.  The Board finds that the evidence is at least in relative equipoise on this element of the claim.  On this basis, the Board grants service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

ORDER

Entitlement to service connection for residuals of cold injuries to the bilateral lower extremities for substitution and accrued benefit purpose is granted. 




____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


